Citation Nr: 1738871	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-27 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, for the period prior to April 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel





INTRODUCTION

The Veteran had active service in the U.S. Army from July 1970 to January 1973 and from January 1975 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) as part of an increased rating claim.  This issue was previously before the Board and remanded for additional development in February 2011, March 2013 and December 2015.

Pursuant to the December 2015 Board remand, the RO referred the issue to VA's Director of Compensation Services (Director) for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  The Director declined to award the Veteran a TDIU on an extra-schedular basis for the period prior to prior to April 26, 2013.  The issue is now before the Board again for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this claim must be remanded yet again.  As indicated above, the issue, as it currently stands, is entitlement to a TDIU, to include on an extraschedular basis, for the period prior to April 26, 2013.  

The Veteran has claimed that he became too disabled to work in 2004, when his employment with the United States Postal Service (USPS) as a letter carrier ended.  See Veteran's Application for Increased Compensation Based on Unemployability dated May 2013.  In a statement received by the VA in May 2015, the Veteran stated that the last day he worked at the USPS was in February 2004.  See Report of General Information dated May 23, 2015.  The rating decision on appeal was issued in February 2006, and the Veteran's claim for the issues adjudicated in that decision was received on March 9, 2005.  

Thus, the Veteran's entitlement to a TDIU is at issue for a time period ending on April 26, 2013 but beginning as early as March 9, 2005, based on the date of the Veteran's claim and the date that he contends that he stopped working for the USPS due to his service-connected disabilities (sometime in February 2004).  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In the determination of a Veteran's entitlement to a TDIU, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Evidence of his unemployability from as early as 2004 may be relevant.

VA must obtain relevant medical treatment or examination records at VA health-care facilities or at the expense of VA, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).

VA is held to be in "constructive possession" of VA generated records (i.e., VA medical records, VA psychiatric counseling records, VA vocational-rehabilitation records, VA administrative records, etc.) and must secure and associate all such relevant records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In his application for TDIU, the Veteran indicated that he's received treatment for some or all of his service-connected conditions at the Huntington VAMC.  Id.  

In March 2017, the Appeals Management Office (AMO) prepared a brief for review by the Director, Compensation and Pension Service, to address the Board's remand instructions to consider a TDIU on an extra-schedular basis.  In that brief, the AMO cited the reports of four VA examinations performed during the period in question and VA outpatient treatment records from 1998 through 2017.   The Director cited this brief by reference in a denial of an extra-schedular TDIU.  Review of the file by the Board reflects that the records of the Veteran's treatment for his service-connected disabilities at the Huntington VAMC for the vast majority of the time since February 2004 are not associated with his claims file.  Only pertinent records from September to November 2005 appear to be in the file.  A complete file of those records should be obtained prior to the Board's adjudication of this issue.

Furthermore, since it seems that much of the relevant VA treatment records are not of record, it appears that the VA examiners that performed the Veteran's previous VA examinations may not have considered them.  Thus, an addendum opinion should be sought from the examiner that performed the April 2013 VA examination.

Finally, the Board also notes that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The Board finds that such an evaluation would be helpful in this case, so the addendum opinion should address how the Veteran's service-connected disabilities individually or in combination impaired functions necessary for substantially gainful employment prior to April 26, 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding and non-duplicative VA treatment records, including those for treatment at the VAMC in Huntington, WV between February 1, 2004 and April 26, 2013.  If any identified records are unavailable, the Veteran's claim file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After completion of the above development, return the file to the April 2013 VA examiner for an addendum opinion for the purpose of reassessing the impact of the Veteran's service-connected disabilities on his ability to work prior to April 26, 2013.  If that examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner and the electronic claims folder must be made available for review.  The examiner is to address the following after reviewing any additional medical records obtained as a result of this Remand:

(a)  Based upon your review of the Veteran's claims file, including any additional medical records obtained as a result of this Remand, in your medical opinion, prior to April 26, 2013, what, if any, functional impairments did the Veteran's service-connected chronic low back strain have on his ability to work?

(b)  Based upon your review of the Veteran's claims file, including any additional medical records obtained as a result of this Remand, in your medical opinion, prior to April 26, 2013, what, if any, functional impairments did the Veteran's service-connected nasal fracture have on his ability to work?

(c)  Based upon your review of the Veteran's claims file, including any additional medical records obtained as a result of this Remand, in your medical opinion, prior to April 26, 2013, what, if any, functional impairments did the Veteran's service-connected sciatica of the right lower extremity have on his ability to work?

(d)  Based upon your review of the Veteran's claims file, including any additional medical records obtained as a result of this Remand, in your medical opinion, prior to April 26, 2013, what, if any, functional impairments did the Veteran's service-connected sciatica of the left lower extremity have on his ability to work?

The examiner is advised that, for these purposes, substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.

A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the claim for entitlement to a TDIU, to include on an extra-schedular basis, for the period prior to April 26, 2013.  If any benefit sought on appeal remains denied, provide a SSOC to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




